39 F.3d 1190
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dario VILLAR, Plaintiff-Appellant,andNorma Najarro, Plaintiff,v.CITY OF DALY CITY;  Daly City Police Department, Defendants-Appellees.
No. 94-15269.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 27, 1994.

Before:  BROWNING, FARRIS, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Dario Villar appeals pro se the district court's dismissal for lack of subject matter jurisdiction of Villar's action against the City of Daly City and the Daly City Police Department alleging police officers treated him in a discriminatory manner at an automobile accident.1  For the reasons stated in the district court's order of January 11, 1994, we affirm the district court's dismissal with prejudice of Villar's second, third, fifth and sixth causes of action.  Furthermore, Villar failed to comply with the district court's order to amend his complaint to state a claim in his first, fourth and eighth causes of action.   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir.1981).  Accordingly, the district court did not err in dismissing Villar's action.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Villar's request for attorney's fees is denied